Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 13, 17-19, and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over ZTE’s 3GPP TSG-RAN WG2 Meeting #107: R2-1909078 (hereinafter referred to as ZTE) in view of Fehrenback (US 2020/0092685).
	Regarding claims 1 and 27, ZTE describes a method/user equipment (UE) (section 2.2, centralized unit) for wireless communication at a first user equipment (UE), comprising:
	[a processor; and a memory coupled ot the processor, the processor & memory configured to:] 
receiving, from another unit, sidelink groupcast information of a first sidelink group including, a group size of the first sidelink group, and a member identification of the first UE within the first sidelink group (p. 2 section 2.2, centralized (another) unit in charge of (provisioning) feedback resource allocation to the UEs, where provisioning groupcast between group member UEs (i.e. sidelink communication) in option 2 
determining, at the first UE, an identification for communication with the first sidelink group based at least in part on the sidelink groupcast information (section 2.2.1, UE(a) & UE(b) determine their member IDs = m & n respectively for their unique feedback communication use);  and 
communicating with the first sidelink group based at least in part on the determined identification.
ZTE describes the ‘another’ unit being a centralized unit, but fails to further explicitly describe
another unit being a second UE;
the first sidelink group includes a plurality of members including at least the first UE and the second UE.
Fehrenback also describes wireless sidelink communication (fig. 14), further describing:
the another (centralized) unit being a second UE, and the first sidelink group includes a plurality of members including at least the first UE and the second UE (fig. 14 & para. 672, group/platoon manager 11 (second UE) transmits to receiving UE 12 in group control messages).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the centralized unit of ZTE to be another (second) UE transmitting to the first receiving UE in a same group as in Fehrenback.

Regarding claims 2 and 28, ZTE describes:
determining, based at least in part on the group size of the first sidelink group, whether each of the plurality of members of the first sidelink group uses separate feedback resources for providing acknowledgment feedback information to other of the 
plurality of members of the first sidelink group (section 2.2.1, depending on the group size, UE determines its (amount of) unique groupcast feedback resource when option 2 is deployed, where in option 2 each receiver UE uses a separate PSFCH (feedback resources), see section 1: introduction).
Regarding claim 13, ZTE describes:
receiving a first groupcast communication from the second UE;  determining acknowledgment feedback for the first groupcast communication;  and transmitting the acknowledgment feedback for the first groupcast communication to the second UE using the set of feedback resources (Section 2.2.1, the mapped individual feedback resources with particular group member ID are for each UE(n) to use in its feedback to any received groupcast communication).
Regarding claim 17, ZTE describes:
wherein the sidelink groupcast information is received at an application layer of the first UE (section 2.2.1, application layer receives the SL groupcast information and passes information to the AS layer).
Regarding claims 18 and 29, ZTE describes a method/user equipment (UE) (p. 1 intro, a UE) for wireless communication at a first unit, comprising: .

configuring a first sidelink group for sidelink groupcast communication, wherein the first sidelink group includes a plurality of members including at least the first UE and a second UE (p. 2-3 sections 2.2 & 2.2.1, centralized (first) unit configures sidelink group with group index for plural UE group members including itself for groupcast);  
determining a member identification of the first UE (section 2.2.1, centralized unit determines group member IDs for everyone);
 determining, based at least in part on a group size of the first sidelink group and the determined member identification of the first UE, a feedback resource configuration for the sidelink group (section 2.2.1, centralized unit configures groupcast feedback resource from the group size and the group member ID, see figure).
transmitting, to others of the plurality of members of the first sidelink group, sidelink groupcast information that indicates at least the feedback resource configuration (section 2.2.1, centralized unit provides UE(a) & UE(b) [everyone in the group] the configured groupcast feedback resources);
 determining, at the first UE, an identification for communication with the first sidelink group based at least in part on the sidelink groupcast information;  and communicating with the first sidelink group based at least in part on the determined identification and the feedback resource configuration (section 2.2.1, the configured (determined) group member ID (identification) is used for transmission & respective feedback between the ID-designated UE and the centralized unit via HARQ exchanges as part of the sidelink groupcast).

the first unit being a user equipment (UE).
Fehrenback also describes wireless sidelink communication (fig. 14), further describing:
the first unit being a user equipment (UE) (fig. 14 & para. 672, group/platoon manager 11  is a (first) UE that communicates with receiving UE 12.
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the centralized unit of ZTE to be another (second) UE transmitting to the first receiving UE in a same group as in Fehreback.
The motivation for combining the teachings is that this provides a novel way in communication between UEs within wireless network (Fehreback para. 2).
Regarding claims 19 and 30, ZTE describes:
the feedback resource configuration includes a common feedback resource used by the plurality of members or separate feedback resources corresponding to each of the plurality of members (p. 1 section 1, selection of option 1 where UEs share a same PSFCH (feedback channel) or uses a separate PSFCH).
Regarding claim 25, ZTE describes:
wherein a number of the separate feedback resources corresponds to a number of the plurality of members of the first sidelink group minus one (section 2.2 & 2.2.1, the groupcast feedback resources corresponds # of plural group member IDs minus the centralized unit itself).
Regarding claim 26, ZTE describes:
. 

Claims 6-8, 12, 14-15 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over ZTE in view of Fehrenbach as applied to claim 1 above, and further in view of Desai (US 2019/0052436).
Regarding claim 6, ZTE describes:
the member identification of the first UE is included as the ID in the application of  layer 2 (section & 2.2.2, member ID provided in the AS layer solution. AS layer in known in 3GPP as Access Stratum layer, equivalent/mapped to link layer which is layer 2), but fails to further explicitly describe:
the identification being a first subset of bits.
Desai also describes sidelink feedback (title), further describing:
the identification being a first subset of bits (para. 135, transmission comprising group ID & member ID, where 0001 (bits) values indicates group member ID, plus a separate bit for indicating groupcast vs. broadcast).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that identification of ZTE is being the first subset of bits as in Desai.

Regarding claim 7, ZTE describes:
the sidelink groupcast information further includes a group identifier of a first sidelink group (section 2.2.1, sidelink groupcast comprises an explicit group index number (identifier)).
Regarding claim 8, ZTE already describe sidelink groupcast comprises an explicit group index number (identifier) handled in AS layer (layer 2).
ZTE and Desai combined describe:
the group identifier is mapped into a second subset of bits of a destination layer-2 identification (para. 135, groupcast transmission of bits comprising group ID & member ID for identification).
Regarding claim 12, ZTE already describe:
determining, based at least in part on the group size of the first sidelink group and the member identification of the first UE within the first sidelink group, a set of 
feedback resources for transmitting acknowledgment feedback information to one 
or more members of the first sidelink group (section 2.2.1, based on group index, group size and group member ID, mapping of individual feedback resources are are created, see figure). 
Regarding claims 14 and 21, ZTE fails to further explicitly describe:
transmitting a groupcast communication to other of the plurality of members of the first sidelink group;  monitoring for acknowledgment feedback from the other of the plurality of members of the first sidelink group;  and determining to retransmit the 

from at least one of the plurality of members of the first sidelink group.
Desai also describes providing sidelink feedback from receiving initial transmission (title), further describing:
transmitting a groupcast communication to other of the plurality of members of the first sidelink group;  monitoring for acknowledgment feedback from the other of the plurality of members of the first sidelink group;  and determining to retransmit the 
groupcast communication based at least in part on the acknowledgment feedback 
from at least one of the plurality of members of the first sidelink group (fig. 2A & para. 8, 13 & 89, UE performing groupcast retransmission if it HARQ indicates failure via a NACK after transmission to intended target, see abstract).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the centralized unit of ZTE which transmit groupcast & receives acknowledgment feedback form member IDs to further determine retransmission of the groupcast as in Desai.
The motivation for combining the teachings is that this provides corrective action for groupcast which fails to reach targets (Desai, para. 89).
Regarding claims 15 and 22, ZTE, Fehrenbach and Desai combined describe:
wherein the determining to retransmit further comprises: determining that at least one of the plurality of members of the first sidelink group provides a negative acknowledgment, determining that an acknowledgment feedback from at least one of the plurality of members of the first sidelink group is not received at the first UE, or any combination thereof (Desai fig. 2A & para. 8, 13 & 89, UE performing groupcast .

Allowable Subject Matter
Claims 3-5, 9-11, 20 and 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the prior art fails to further explicitly describe:
wherein the first UE determines whether separate feedback resources or common feedback resources are used for providing the acknowledgement feedback information based at least in part on whether a number of the plurality of members of the first sidelink group is above a threshold number of members. 
Regarding claim 4, the prior art fails to further explicitly describe:
wherein the first UE determines whether separate feedback resources or common feedback resources are used for providing the acknowledgement feedback information based at least in part on a pre-configuration of the first UE, control signaling received from another UE or a base station, or any combination thereof. 
Regarding claim 5, the prior art fails to further explicitly describe:
	wherein the first UE determines whether separate feedback resources or common feedback resources are used for providing the acknowledgement feedback information based at least in part on radio resources control (RRC) signaling received at the first UE, a system information block (SIB) received at the first UE, a medium access control (MAC) control element received at the first UE, or any combination thereof. 

Regarding claim 9, the prior art fails to further explicitly describe:
determining a layer-1 identification based at least in part on the source layer-2 identification, wherein the layer-1 identification is indicated in a physical layer control information transmission to the first sidelink group.
Regarding claim 11, the prior art fails to further explicitly describe:
wherein a number of bits of the first subset of bits is determined based at least in part on the group size of the first sidelink group. 
Regarding claim 20, the prior art fails to further explicitly describe:
the separate feedback resources are used for providing acknowledgement feedback information when a number of the plurality of members of the first sidelink group is at or below a threshold number of members;  and 
the common resources are used for providing acknowledgement feedback information when the number of the plurality of members of the first sidelink group exceeds the threshold number of members. 
Regarding claim 23, the prior art fails to further explicitly describe:
wherein the first UE determines whether the separate feedback resources or the common feedback resources are used for providing the acknowledgement feedback information based at least in part on a pre-configuration of the first UE, control signaling received from another UE or a base station, or any combination thereof. 
Regarding claim 24, the prior art fails to further explicitly describe:
wherein the first UE determines whether separate feedback resources or common feedback resources are used for providing the acknowledgement feedback 

For all of the above claims, the closest prior art,  ZTE, Fehrenbach and Desai, in combination, describe UE sidelink groupcast & feedbacks limitations as specified in the parent claims, but fail to render the above additional features as a whole obvious.

Regarding claim 16, the prior art fails to further explicitly describe:
configuring an access stratum layer at the first UE for a quality of service (QoS) flow for groupcast communications associated with a layer-2 identification, and wherein the access stratum layer determines a QoS flow identification and a QoS context and 
derives a layer-1 identification for the QoS flow. 
The closest prior art, Agiwal (US 2020/0314959) describing sidelink unicast where QoS parameters of V2X packets are instructed by the upper layers to the access stratum  (para. 259), Ryu (US 2021/0050954) - V2X layer using groupcast to transfer QoS QoS to an AS layer (para. 68), Cheng (US 2020/0396636) describing AS layer determining mapping of assigned D2D QoS flow, Kim (US 2002/0344637) describing supporting D2D communication through groupcast based on QoS flow (title & para. 40), in combination, fail to render the additional features as stated above obvious.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Selvanesan (US 2021/0345072) describing groupcast procedures for V2X comprising access stratum layer & QoS settings (title & para. 50).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469